 1

 2

 3

 4

 5

 6

 7                                      UNITED STATES DISTRICT COURT
 8                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    GARY D. PEOPLES, JR.,                               No. 2:19-cv-02253 TLN AC PS
11                         Plaintiff,
12              v.                                        ORDER
13    NAVY BOARD ANNEX,
14                         Defendant.
15

16             Plaintiff is a state prisoner proceeding in this action pro se. The action was accordingly

17   referred to the undersigned for pretrial matters by E.D. Cal. R. (“Local Rule”) 302(c)(21).

18   Plaintiff has not filed a motion to proceed in forma pauperis (“IFP”), nor has he paid the filing

19   fee. Plaintiff did attach to his complaint a “request to waive court fees” that appears to be a form

20   from the Superior Court of California. ECF No. 1 at 14-15. This is not a proper motion for IFP

21   status.

22             Plaintiff is hereby ORDERED to pay the filing fee or submit a proper motion and

23   supporting affidavit for IFP status by December 3, 2019. If plaintiff fails to comply with this

24   order, the undersigned will recommend that this case be dismissed for failure to prosecute. See

25   Fed. R. Civ. P. 41(b); Local Rule 110.

26   DATED: November 19, 2019

27

28
